Title: From George Washington to Benjamin Lincoln, 19 March 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters 19th March 1783
                        
                        I have received from Capt. Kirkwood, the Arrangement of the Officers of the Delaware Battalion—which has my
                            Approbation. Capts—Wm McKennan & George Purvis, will by their Concent, also continue in Service, to do the Duty
                            of P. Master & Adjutant.
                        Should it be thot proper to collect that Battalion together, it is more probable that they may be called to
                            join the Main Army, than to be ordered to any other place—they will therefore remain as they are, for the
                                present.
                        The proposal mentioned in your Letter of the 8th for callg on deranged Officers to Attend the Discipline of
                            the Troops in the Main Army, meets my full Approbations—and should it be thout proper to have it carried into effect, I
                            think it may be attended with very salutary Consequences—It is not in my power, from Recollection to name the Officers,
                            who would be most suitable for this purpose—The Baron I expect will soon be on, & should the Measure be adopted by
                            Congress, the Nomination may be seasonably made. I am &c.
                    